PER CURIAM.
Mark Moffett appeals his judgment and sentence for dealing in stolen property. We affirm the judgment and sentence except for the $50 the lower court imposed pursuant to section 960.20, Florida Statutes (Crimes Compensation Trust Fund). The cost imposed pursuant to section 960.20, Florida Statutes was increased in 1992 from $20 to $50. Ch. 92-107, § 13, at 905, Laws of Fla. The effective date of the amendment was July 1, 1992. Id. § 17, at 906. The act also provides that “[cjlaims for compensation arising from crimes that occurred before July 1, 1992, shall be governed by the law in effect on June 30, 1992.” Id. § 16, at 906. Mof-fett’s crime occurred in 1990. Therefore, the lower court should amend the judgment and sentence so that the cost imposed on Moffett pursuant to section 960.20, Florida Statutes is $20.
*1305AFFIRMED in part, REVERSED in part and REMANDED for further proceedings consistent with this opinion.
ERVIN, MINER and BENTON, JJ., concur.